FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HENNADIY ZAPOROZHETS,                            No. 12-72762

               Petitioner,                       Agency No. A088-108-633

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Hennadiy Zaporozhets, a native and citizen of Ukraine, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

the petition for review.

       The BIA did not abuse its discretion in denying Zaporozhets’s motion to

reopen as untimely where the motion was filed more than eighteen months after his

removal order became final, see 8 C.F.R. § 1003.2(c)(2), and Zaporozhets failed to

demonstrate a material change in circumstances in Ukraine to qualify for the

regulatory exception to the filing deadline, id. at (c)(3)(ii); Toufighi v. Mukasey,

538 F.3d 988, 996 (9th Cir. 2008).

      Zaporozhets’s contention that the BIA failed to articulate and apply the

correct legal standard is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                     12-72762